Exhibit 1.1 Unofficial Translation STATEMENT OF RESOLUTIONS OF ANNUAL GENERAL MEETING OF SHAREHOLDERS “PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA TBK” Number: 30.- On this day, Thursday, dated (7-6-2012) the seventh day of June two thousand and twelve, at forty minutes past eleven hours (11.40) Western Indonesia Standard Time. Appears before me, ASHOYA RATAM , Sarjana Hukum, Notary Magister, Notary in South Jakarta, in the presence of witnesses known to me, Notary, and who will be mentioned at the end of this deed: − Mr. ARIEF YAHYA , born in Banyuwangi, on second day of April one thousand nine hundred and sixty one (2-4-1961), Indonesian National, Chief Executive Officer of “PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA TBK”, residing in Bandung, at Bongo number: 1, Kelurahan Turangga, Kecamatan Lengkong, Bandung, holder of Resident Identity Card (KTP) number: 32.7320.020461.0003; − Temporarily reside in Jakarta − according to his statement in this matter acting in his aforementioned capacity representing the Board of Directors of and as such acting for and on behalf of and lawfully representing limited liability company “PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA TBK”, domiciled in Bandung Municipality, addressed at Jalan Japati number 1, Bandung 40133, the Articles of Association of which have been adjusted to the Limited Liability Company Law number 40 Year 2007 (hereinafter shall be referred to as the “ Limited Liability Company Law ” ) , the State Ownership Enterprise Law number 19 year 2003 (hereinafter shall be referred to as the “
